ACCEPTED
                                                                                          12-15-00061-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      5/1/2015 4:23:45 PM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                                No. 12-15-00061-CV


                             IN THE COURT OF APPEALS
                        FOR THE TWELFTH DISTRICT OF TEXAS
                                  IN TYLER, TEXAS



    ALINEA FAMILY HOSPICE CARE LLC D/B/A ALINEA FAMILY HOSPICE CARE,
           DONNA JUNKERSFELD, R.N., AND KARLA GAMBLE, LVN,

      Appellants,

                                        v.

 PEGGY GOLDSMITH, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF RUTH N.
                              MASSEY,

      Appellee.

                      On Appeal from the 294th District Court
                    Van Zandt County, Texas, Cause No. 13-00276

              UNOPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLEE’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), Appellee Peggy Goldsmith

files this Unopposed Motion for Extension of Time to File Appellee’s Brief. In

support of the 4-day extension requested in this motion, Appellee would

respectfully show the Court the following:

      1.    Appelle’s Brief is due on Monday, May 4, 2015. Appellee requests

an extension of 4 days to file her brief, making the new date May 8, 2015.


                                        1	  
      2.       Counsel for Appellants and Appelle are in the process of discussing

potential resolution of this matter.

      3.       Because of the foregoing, the undersigned believes that a 4-day

extension will be necessary in this case.

      WHEREFORE, Appellee Peggy Goldsmith respectfully prays that the

Court grant this unopposed motion and extend the time to file Appellee’s Brief to

May 8, 2015.

                                       Respectfully submitted,


                                              /s/ Meredith Mathews
                                       Patrick W. Powers
                                       State Bar No. 24013351
                                       patrick@powerstaylor.com
                                       Meredith Mathews
                                       State Bar No. 24055180
                                       meredith@powerstaylor.com

                                       POWERS TAYLOR LLP
                                       8150 North Central Expressway
                                       Suite 1575
                                       Dallas, Texas 75206
                                       Phone: 214.239.8900
                                       Fax: 214.239.8901

                                       Attorneys for Appellee Peggy Goldsmith




                                            2	  
                       CERTIFICATE OF CONFERENCE

      On May 1, cpunsel for Appellee confered with Jason D. Mazingo, counsel
for Appellants, regarding this motion. Mr. Mazingo stated that his clients do not
oppose the requested extension of time to file the Appellee’s Brief.




                                                     /s/ Meredith Mathews
                                                Meredith Mathews

                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the
foregoing document has been served upon the following counsel of record, on
this the 1st day of May 2015, as follows:

      VIA ELECTRONIC FILING SERVICE
      Jason D. Mazingo
      305 South Broadway Ave., Ste. 404
      Tyler, Texas 75702


                                                     /s/ Meredith Mathews
                                                Meredith Mathews




                                        3